Title: To Thomas Jefferson from Samuel Smith, 4 April 1801 [i.e. May 1801]
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir,
                  Nav Dep 4th Apl [i.e. May] 1801
               
               I do myself the honor to enclose you the latest information in this Department relative to the force of the Barbary Powers, and am,
               with the greatest respect, Sir, your mo ob Sr.
               
                  
                     S Smith
                  
               
            